Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, and 10 are rejected under 35 U.S.C, 103 as being unpatentable over US, Patent No, 7,045,574 to Funakoshi et al. as evidenced by U.S. Patent Pub, No. 2006/0293424 to Tse et al.
As to claims 1, 5-6, and 10, Funakoshi discloses a primer composition for polyolefin materials comprising 7 wit of add anhydride chlorinated polyolefin (1.3% of maleic anhydride, met ratio of propylene/ethylene of 90/10, MW = 80,000), 7 wt% of an acrylic copolymer including styrene blocks, 14 wt% of a pigment, and 72 wt% of toluene organic solvent (Example 1, Tables 1-2). Funakoshi discloses 50 to 99 molds of propylene with the rest being ethylene, butane, or pentene (2:50-55},
Funakoshi does expressly teach the density of the propylene interpolymer that is modified.
However, Tse teaches modified (functionalized propylene interpolymers} with a density of 0.85 to 0.88 g/ml at room temperature (0158) that comprises 3 to 25% by weight of ethylene with the rest being propylene. A person of ordinary skill in the art would conclude from Tse that the 
Furthermore, itis noted that claims 1, 4-7, and 10 claim a carboxylated chlorinated polyolefin elastomer, all elected claims are recited in the product-by-process format by use of the language, “formed from 4 propylene-alpha-olefin interpolymer that has a density of less than 0.895 s/mi...” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. ff the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See in re Thorpe, 112 F.2d 695, 698, 227 USPO564, 966 (Fed. Cir. 1985).
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
As to claim 4, Funakashi teaches acid anhydride chlorinated polyolefins with chlorine and anhydride contents that fail within the scope of the claimed invention. Therefore, the claimed effects and physical properties, i.e. modulus values and density would implicitly be achieved by a composite with all the claimed ingredients. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position: and (2) it would the
Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claim 7, Funakoshi discloses wherein the primer comprises a blocked isocyanate hardener (4:62).

Claims 8 and 11 are rejected under 35 U.5.C. 103 as being unpatentable over U.S. Patent No. 7,045,574 to Funakoshi et al. as evidenced by US. Patent Pub. No. 2006/0293424 to Tse et al. that has been explained above and is applied here as such in view of US. Patent No. 4,874,818 to Yamamoto et ab
As to claim 8, Funakoshi discloses a primer composition for polyolefin materials comprising 7 wt% of acid anhydride chlorinated polyolefin (1.3% of maleic anhydride, mol ratio of propylene/ethylene of 90/10, MW - 80,000), 7 wt% of an acrylic copolymer including styrene blocks, 14 wt% of a pigment, 72 wt% of toluene organic solvent (Example 1, Tables 1-2) and from 0 to 90 % by weight, of a diisocyanate hardener.
Funakoshi fails to teach hexamethylene diisocyanate.
Yamamoto discloses 3 primer composition comprising styrene-butadiene-styrene block copolymers and acid anhydride chlorinated polyolefins that further comprises aliphatic diisocyanate crosslinkers such as hexamethylene diisocyanate.

As to claim 11, Funakoshi in view of Yamamoto teach the use of styrene-butadiene- styrene block copolymer in primer compositions for vehicles. At the time of filing it would have been obvious to substitute the acrylic resin of Funakoshi for the S-B-S block copolymer taught in Yamamoto to improve chipping resistance, adhesion property, humidity resistance, etc. of the primer composition (6:50-60.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
The applicants argued that Funakoshi fails to teach the claimed 5 to 60 wt% of a polyacrylic binder, a polyvinylchloride binder or a vinyl aromatic block copolymer binder and points one example in the prior art that teaches 7% by weight of 50/50 blend of polyacrylic/alkyd resin. Therefore, the amount of polyacrylic resin taught in Funakoshi is only 3.5% that sits outside of the claimed range. It is noted that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (MPEP 2121/(II)). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments 
Funakoshi teaches ranges of each component that overlaps the claimed range. The applicants have failed to provide evidence to show the significance of the claimed range commensurate in scope. The applicants have failed to provide evidence to overcome the prior art of record with respect to the amount of polyacrylic resin. The applicants have to present the data, explain how the data provides an unexpected result and discuss how the claimed invention is different from the invention in the prior art to overcome the prima facie case of obviousness.  Also, it should be noted that Funakoshi teaches that 0 to 90 parts of a polyacrylic resins can be used in the primer composition.
Applicants argue that Tse fails to cure the deficiencies of Funakoshi because Tse does not teach a polyacrylic resin. Funakoshi teaches the polyacrylic resin as discussed above (Table 2, alkyd resin polymer part/acrylic resin polymer part).
Applicants argue that Funakoshi teaches away from using an acid anhydride denaturated chlorinated polypropylene. This is not supported. Funakoshi requires an acid anhydride denaturated polyolefin composed of at least a copolymer of propylene 

Funakoshi teaches an acrylic denatured alkyd resin. Given its broadest reasonable interpretation, a polyacrylic binder or a vinyl aromatic block copolymer binder is any block copolymer derived from acrylic monomers or vinyl aromatic monomers. The acrylic resin taught in Funakoshi comprises styrene (vinyl aromatic monomer} and methyl methacrylate, butyl acrylate, and methacrylic acid {acrylic monomers}. The acrylic denaturation is conducted using the alkyd resin. The presence of the alkyd resin is in effect a species of the generic limitation polyacrylic binder or vinyl aromatic block copolymer. Also, table 2 teaches characteristics of the resin wherein the resin is an alkyd resin polymer part/acrylic resin polymer part (Table 2}. Based on this teaching, an acrylic resin is part of the primer composition because it is present in its own amount (part).

***Please not the Board’s response regarding the same claim set and prior art presented above (11/17/2021).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763